
	

115 S2424 IS: To require the Secretary of Agriculture to convey certain Federal land to facilitate scientific research supporting Federal space and defense programs.
U.S. Senate
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2424
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2018
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Agriculture to convey certain
Federal land to facilitate scientific research supporting
Federal space and defense programs.
	
	
		1.Land conveyance, Wasatch-Cache National Forest, Rich County, Utah
 (a)DefinitionsIn this section: (1)FoundationThe term Foundation means the Utah State University Research Foundation.
				(2)Parcel
 (A)In generalThe term Parcel means the approximately 80 acres of real property located— (i)outside the boundaries of Wasatch-Cache National Forest in Rich County, Utah; and
 (ii)within secs. 19 and 30, T. 14 N., R. 5 E., Salt Lake Base and Meridian. (B)InclusionThe term Parcel includes any improvement on the property described in subparagraph (A), as of the date of enactment of this Act.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Conveyance (1)In generalSubject to subsection (c) and valid existing rights, not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the Foundation, without consideration, all right, title, and interest of the United States in and to the Parcel, for use by the Foundation for scientific and educational purposes.
 (2)SurveyThe exact acreage and legal description of the Parcel shall be determined by a survey satisfactory to the Secretary.
 (3)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under this subsection as the Secretary considers to be appropriate to protect the interests of the United States.
				(c)Reversionary interest
 (1)In generalIf at any time the Secretary determines in accordance with paragraph (2) that the Parcel is not being used in accordance with the purposes described in subsection (b)(1)—
 (A)all right, title, and interest in and to the Parcel (including any improvements on the Parcel as of the date of the determination) shall revert to, at the option of the Secretary, and become the property of, the United States; and
 (B)the United States shall have the right of immediate entry onto the Parcel. (2)DeterminationA determination by the Secretary under this subsection shall be made—
 (A)on the record; and (B)after an opportunity for a hearing.
					(d)Costs of conveyance
				(1)Payment by Foundation
 (A)In generalExcept as provided in subparagraph (B), as a condition of the conveyance under this section, the Foundation shall pay, or (if applicable) reimburse the Secretary for, the costs of the conveyance, including any—
 (i)survey costs; (ii)costs for environmental documentation; and
 (iii)other related administrative costs. (B)ExceptionThe Secretary shall pay the costs of any environmental remediation of the Parcel.
 (C)Refund of excessThe Secretary shall refund to the Foundation, if applicable, an amount equal to the difference between—
 (i)the amounts collected by the Secretary from the Foundation in advance of the incurrence by the Secretary of a cost under subparagraph (A); and
 (ii)the amount of such a cost actually incurred by the Secretary. (2)Treatment of amounts receivedAny amounts received as reimbursement under paragraph (1)(A) shall be—
 (A)credited to the fund or account that was used by the Secretary to cover the applicable costs of the conveyance under this section;
 (B)merged with the amounts in that fund or account; and (C)available for the same purposes, and subject to the same conditions and limitations, as amounts in the fund or account.
					
